ORDER OF THE COURT
Now on this the 4th day of August, 1967, this cause comes on regularly for hearing.
After considering the petition and the testimony and consulting with the Samoan Judges, and considering also the evidence presented to this Court, the Court is satisfied that the Registrar of Vital Statistics has no authority to issue a corrected birth certificate under the present statute; that the changing of such information in birth certificates would entail more than just a discretionary power of the Registrar of Vital Statistics. Accordingly, the Court hereby denies and dismisses the injunction against the Registrar of Vital Statistics. However, the Court finds that the Petitioner and the child at issue have exhausted all the administrative remedies available to them and the Court further finds that the refusal of this petition to have the birth certificate corrected as prayed for would serve to do great damage to both the Plaintiff and the child involved, and this Court finds that it should invoke its equity powers to correct this matter.
Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED, that this Court hereby invokes its equity powers and instructs the Registrar of Vital Statistics to issue a corrected birth certificate to reflect the true facts in the birth certificate of Sarah Teuila Utu as set forth in plaintiff’s petition and it is further the Order of this Court that the corrected birth certificate shall be filed as an *764official record in the office of the Registrar of Vital Statistics.
Done this 4th day of August, 1967.